4/26/2021                  Case 1:18-cv-02185-LJL Document 361    Filed 05/03/21 Page 1 of 2
                                                           The Knows




                                          SITE UNDER CONSTRUCTION

                                               coming soon:

                                        The Knows
    A data-driven investigative journalism platform
  focused on operatives, f*ckery, and political hacks.




                                                                                                                       C
                                                                                                                    LL
                                                                                                                  S
                                                                                                                U
                                                                                                             on
                                                                                                          si
                                                                                                     1 Vi
                                                                                                   /2 ic
                                                                                                15 g
                                                                                             4/ rate




                                                                                                     .
                                                                                                  on
                                                                                         ed t




                                                                                                si
                                                                                         er t.
                                                                                      id v S




                                                                                              is
                                                                                     t p igh
                                                                                            m
                                                                                   ec d




                                                                                  ou yr
                                                                                          1
                                                                                 D T



                                                                                       /2


                                                                               ith op
                                                                               5 pL



                                                                                    26


                                                                              w c
                                                                            18 or




                                                                           d y
                                                                                 4/


                                                                                 b
                                                                         v2 C



                                                                              on


                                                                        ite d
                                                                      8c ofit




                                                                     ib te
                                                                            d

                                                                  oh ec
                                                                         Pr



                                                                         ve


                                                                pr ot
                                                                      hi
                                                                      n




                                                              is pr
                                                                   er




                                                                   rc
                                                                    1
                                          st




                                                                 A


                                                             n is
                                        Ea




                                                          tio nt
                                                        uc e
                                     in




                                                      od um
                                   d




                                                    pr oc
                                  ite




                                                  re d
                                 C




                                                er his
                                             rth T
                                          Fu




                                  STICKING IT WHERE IT DON'T BELONG




https://www.theknows.net                                                                                                   1/2
                                                                                                                                           4/26/2021




https://www.theknows.net
                                         C
                                           ite
                                              d
                                                  in
                                                       Ea
                                                         st
                                                            er
                                                       n
                                                          Pr
                           Fu                        1 8c ofit
                              rth T                       v2 C
                                 er his                      18 or
                                   re d           A             5 pL
                                     pr oc          rc            D T
                                       od um           hi           ec d
                                         uc e             ve           id v S
                                           tio nt            d            ed t
                                              n is             on             4/ rate
                                               is pr              4/             15 g
                                                                                                                                    Case 1:18-cv-02185-LJL Document 361




                                                 pr ot               26              /2 ic
                                                   oh ec                /2             1 Vi
                                                      ib te                1                si
                                                                                                                                                                    The Knows




                                                                                               on
                                                                                                             © 2021 The Knows LLC




                                                         ite d
                                                            d y   b                               U
                                                               w c                                  S
                                                                ith op                                LL
                                                                   ou yr                                 C
                                                                      t p igh
                                                                          er t.
                                                                             m
                                                                               is
                                                                                  si
                                                                                     on
                                                                                        .
                                                                                                                                                                           Filed 05/03/21 Page 2 of 2




2/2
